Mr. Justice Thomas delivered the opinion of the court: The claimant and the Department of Public Works and Buildings entered into a written stipulation of facts in this case which stipulation has been approved by the Attorney General for the State of Illinois, and is as follows: It is Stipulated and Agreed, by and between the parties hereto, that the fair, just and reasonable value of the work done and the damages incurred by claimant in its performance under the invalid road construction contract on Route No. 19, Section 86-Y, and Route 58, Section 584-Y, awarded on August 24th, 1931, and Route 60, Section 120-Y, awarded on the 31st day of August, 1931, shall properly be considered as amounting to the sum of $64,037.65 as accurately itemized and set forth by “Itemized Statement of Claims” attached hereto and made a part hereof; that of this total sum, $64,-037.65, said claimant has received, as partial payment from the said respondent the sum of $24,621.55 paid under three regular payment estimates in accordance with the provisions of Contract No. 4521, Route 19, Section 86-Y, and Contract No. 4523, Route 58, Section 584-Y, as aforesaid, prior to the time when said contracts were held to be invalid by a decision of the Supreme Court of Illinois. Therefore there is due and owing the claimant an unpaid balance of $39,416.10 on his claim for damages as set forth by “Itemized Statement of Claim” attached hereto; that said claimant hereby agrees to accept the sum of $39,416.10 in full and complete settlement for any and all work performed and damages incurred by reason of its performance under said invalid road contract. ’ ’ Therefore the court recommends that the claimant be allowed an award for the balance due in the sum of $39,416.10 according to the said stipulation.